Exhibit 10.97
SECOND AMENDED AND RESTATED GUARANTY
January 23, 2008
     FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH
ARE ACKNOWLEDGED, each of the Persons listed on Schedule I hereto (each such
Person, individually, a “Facility Guarantor” and, collectively, the “Facility
Guarantors”) jointly and severally unconditionally guaranty to (a) National City
Business Credit, Inc., an Ohio corporation with offices at 2300 Crown Colony
Drive, Suite 202, Quincy, Massachusetts 02169, as Administrative Agent and
Collateral Agent (collectively referred to hereinafter as the “Agent”) for the
Secured Parties (as defined in Schedule II hereto) and (b) such Secured Parties,
the payment and performance of the Liabilities of Filene’s Basement, Inc., a
Delaware corporation (the “Borrower”).
WITNESSETH:
     WHEREAS, the Borrower and certain other affiliated Persons (together with
the Borrower, the “Original Borrowers”) entered into a Loan and Security
Agreement dated as of June 11, 2002 with the Administrative Agent, the Revolving
Credit Lenders party thereto (the “Original Revolving Credit Lenders”) and
National City Business Credit, Inc. and Fleet Retail Group, Inc., as collateral
agents for the Revolving Credit Lenders (as amended and in effect through the
Effective Date, the “Original Loan Agreement”); and
     WHEREAS, as a condition precedent to the Original Revolving Credit Lenders
making certain revolving credit loans or otherwise extending credit to the
Original Borrowers under the Original Loan Agreement, the Original Revolving
Credit Lenders required certain Persons then affiliated with the Borrower (the
“Original Facility Guarantors”) to execute and deliver to the Administrative
Agent and the Collateral Agents (as such terms are defined in the Original
Guaranty) their Guaranty dated as of June 11, 2002 (as amended and in effect
through the Effective Date, the “Original Guaranty”), pursuant to which the
Original Facility Guarantors guaranteed all Liabilities of the Original
Borrowers under the Original Loan Agreement;
     WHEREAS, the Borrower and certain other affiliated Persons (together with
the Borrower, the “Existing Borrowers”) entered into an Amended and Restated
Loan and Security Agreement dated as of July 5, 2005 with the Agent the
Revolving Credit Lenders party thereto (the “Existing Revolving Credit Lenders”)
and National City Business Credit, Inc. (as amended and in effect through the
Second Amendment Effective Date, the “Existing Loan Agreement”), which amended
and replaced the Original Loan Agreement;
     WHEREAS, as a condition precedent to the Existing Revolving Credit Lenders
making certain revolving credit loans or otherwise extending credit to the
Existing Borrowers under the Existing Loan Agreement, the Existing Revolving
Credit Lenders required certain Persons then affiliated with the Borrower (the
“Existing Guarantors”) to execute and deliver to the Agent their Guaranty dated
as of July 5, 2005 (as amended and in effect through the Second

-1-



--------------------------------------------------------------------------------



 



Amendment Effective Date, the “Existing Guaranty”), pursuant to which the
Existing Guarantors guaranteed all Liabilities of the Existing Borrowers under
the Existing Loan Agreement;
     WHEREAS, the Borrower has entered into a Second Amended and Restated Loan
and Security Agreement dated as of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Second Restated Loan
Agreement”), by and between, among others, the Borrower, the Agent, and the
Revolving Credit Lenders party thereto (the “Revolving Credit Lenders”), which
amended and replaced the Existing Loan Agreement; and
     WHEREAS, it is a condition precedent to the effectiveness of the Second
Restated Loan Agreement that, among other things, the Existing Guaranty be
amended and restated in its entirety as set forth herein in order to, among
other things, confirm that the Liabilities guaranteed hereby include all
Liabilities at any time and from time to time outstanding under the Second
Restated Loan Agreement;
     WHEREAS, the parties hereto desire to amend and restate the Existing
Guaranty as provided herein.
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     Definitions: Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning given such terms in the Second Restated Loan
Agreement.
     Indemnification: FOR SAID GOOD AND VALUABLE CONSIDERATION, the Facility
Guarantors shall also indemnify, defend, and hold the Secured Parties, and each
agent, employee, officer, or representative of the Secured Parties (each, an
“Indemnified Person”), harmless of and from any claim (other than any claim as
to which a final determination is made in a judicial proceeding (in which the
Indemnified Person has had an opportunity to be heard), which determination
includes a specific finding that the Indemnified Person had committed willful
misconduct or acted in a grossly negligent manner or in actual bad faith)
brought or threatened against any Indemnified Person by: the Borrower; the
Facility Guarantors; any other guarantor or endorser of the Liabilities; or any
other Person (as well as from reasonable attorneys’ fees, expenses and
disbursements in connection therewith) on account of the relationship of any
Indemnified Person with the Borrower, the Facility Guarantors, or any other
guarantor or endorser of the Liabilities (each of which may be defended,
compromised, settled, or pursued by the Agent with counsel of the Agent’s
selection, but at the reasonable expense of the Facility Guarantors).
     Interest: The Facility Guarantors will pay on demand interest on all
amounts due under this Guaranty, or arising under any documents, instruments, or
agreements relating to any collateral securing this Guaranty, from the time the
Agent first demands payment of this Guaranty at a rate (determined based upon a
360 day year and actual days elapsed) equal to the aggregate of the then
applicable rate under the Second Restated Loan Agreement (including the

-2-



--------------------------------------------------------------------------------



 



Applicable Margin) for Base Margin Loans and/or LIBOR Loans, as applicable, plus
two percent (2%) per annum.
     Obligations Not Affected: The respective obligations of the Facility
Guarantors hereunder shall not be affected by: any fraudulent, illegal, or
improper act by the Borrower, any of the Facility Guarantors, or any Person
liable or obligated to the Secured Parties for or on the Liabilities; any
release, discharge, or invalidation, by operation of law or otherwise, of the
Liabilities; or the legal incapacity of the Borrower, any of the Facility
Guarantors, or any other Person liable or obligated to the Secured Parties for
or on the Liabilities. Interest and Costs of Collection shall continue to accrue
and shall continue to be deemed Liabilities guaranteed hereby notwithstanding
any stay to the enforcement thereof against the Borrower or any of the Facility
Guarantors or disallowance of any claim therefor against the Borrower or any of
the Facility Guarantors.
     Incorporation Of All Discussions: This instrument and the other Loan
Documents executed by the Facility Guarantors incorporates all discussions and
negotiations between the Facility Guarantors and the Secured Parties concerning
the guaranty and indemnification provided by the Facility Guarantors hereby. No
such discussions or negotiations shall limit, modify, or otherwise affect the
provisions hereof. No provision hereof may be altered, amended, waived, canceled
or modified, except by a written instrument executed, sealed, and acknowledged
by a duly authorized officer of the Agent.
     General Waivers: The Facility Guarantors WAIVE: presentment, demand,
notice, and protest with respect to the Liabilities and this Guaranty; any delay
on the part of the Agent or any other Secured Party; any right to require the
Agent or any other Secured Party to pursue or to proceed against the Borrower or
any one of the Facility Guarantors or any collateral which might have been
granted to secure the Liabilities or to secure the obligations of any of the
Facility Guarantors hereunder; any benefit of, and any right to participate in,
any collateral which may secure the Liabilities; any claim which any of the
Facility Guarantors may have or to which any of the Facility Guarantors may
become entitled to the extent that such claim might otherwise cause any transfer
to the Secured Parties by or on behalf of the Borrower to be avoided as having
been, or in the nature of, a preference; and notice of acceptance of this
Guaranty.
     Waiver of Subrogation: None of the Facility Guarantors shall undertake any
of the following:
     (a) Exercise of any right against the Borrower or any other Facility
Guarantor, by way of subrogation, reimbursement, indemnity, contribution, or the
like unless and until all Liabilities have been irrevocably paid and satisfied
in full.
     (b) The filing of any proof of any claim in competition with the Agent or
any other Secured Party in respect of any payment hereunder in any bankruptcy or
insolvency proceedings of any nature.
     (c) The claiming of any set-off or counterclaim against the Borrower in
respect of any liability of any of the Facility Guarantors to the Borrower.

-3-



--------------------------------------------------------------------------------



 



     Subordination: The payment of any amounts due with respect to any
Indebtedness of the Borrower now or hereafter held by any of the Facility
Guarantors for borrowed money is hereby subordinated to the prior payment in
full of the Liabilities. None of the Facility Guarantors will demand, sue for,
or otherwise attempt to collect any such Indebtedness. Any amounts which are
collected, enforced and received by any of the Facility Guarantors shall be held
by that Person as trustee for the Agent and shall be paid over to the Agent on
account of the Liabilities without affecting in any manner the liability of that
Person under this Guaranty.
     Agent’s Books and Records: The books and records of the Agent showing the
account between the Agent and the Borrower shall be admissible in any action or
proceeding and constitute prima facie evidence and proof of the items contained
therein.
     Facility Guarantors’ Obligations Primary: The respective obligations of
each of the Facility Guarantors hereunder is primary, with no recourse necessary
by the Agent against the Borrower or any collateral given to secure the
Liabilities or to secure the obligations of any Person hereunder or against any
other Person liable for or on the Liabilities prior to proceeding against any of
the Facility Guarantors hereunder.
     Changes In Liabilities: Each of the Facility Guarantors assents to any
indulgence or waiver which the Agent or any other Secured Party might grant or
give the Borrower, any other Facility Guarantor and/or any other Person liable
or obligated for or on the Liabilities. Each of the Facility Guarantors
authorizes the Agent or any other Secured Party to alter, amend, cancel, waive,
or modify any term or condition of the Liabilities and of the obligations of any
other Person liable or obligated for or on the Liabilities, without notice to,
or consent from, any of the Facility Guarantors. No compromise, settlement, or
release by the Agent or any other Secured Party of the Liabilities or of the
obligations of any such other Person (whether or not jointly liable with any of
the Facility Guarantors) and no release of any collateral securing the
Liabilities or securing the obligations of any such other Person shall affect
the obligations of any of the Facility Guarantors hereunder. No action by the
Agent or any other Secured Party which has been assented to herein shall affect
the obligations of any of the Facility Guarantors hereunder.
     Financial Information: Each of the Facility Guarantors will furnish or
cause to be furnished to the Agent from time to time the financial statements,
reports, data and information required with respect to the Facility Guarantors
pursuant to, and in accordance with, the Second Restated Loan Agreement. The
Facility Guarantors shall also furnish or cause to be furnished to the Agent,
with reasonable promptness, such other information regarding the business,
operations, assets, liabilities and financial condition of the Facility
Guarantors as the Agent may from time to time reasonably request in writing.
     Costs of Collection: The Facility Guarantors will pay on demand all Costs
of Collection, including, without limitation, all reasonable attorneys’ fees and
reasonable out-of-pocket expenses incurred by the Agent’s attorneys, and all
reasonable out-of-pocket costs incurred by the Agent in the administration of
the Liabilities and/or this Guaranty, including, without limitation, reasonable
costs and expenses associated with travel on behalf of the Agent, where such
costs and expenses are related to or in respect of the Agent’s: administration
and management of the Liabilities; negotiation, documentation, and amendment of
this Guaranty; or efforts to preserve, protect, collect or enforce any of the
obligations of any of the Facility

-4-



--------------------------------------------------------------------------------



 



Guarantors hereunder and/or any of the Agent’s rights, remedies, or powers
against or in respect of any of the Facility Guarantors (whether or not suit is
instituted by or against the Agent).
     Binding Effect: This instrument shall inure to the benefit of the Agent and
each other Secured Party and their respective successors and assigns; shall be
binding upon the respective successors, representatives, and assigns of each of
the Facility Guarantors; and shall apply to all Liabilities of the Borrower and
any of its successors, including any successor by operation of law.
     Agent’s Rights and Remedies: The rights, remedies, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any of the Agent’s Rights and Remedies or of
any default or remedies under any other agreement with any of the Facility
Guarantors, or of any default under any agreement with the Borrower, or any
other Person liable or obligated for or on the Liabilities, shall operate as a
waiver of any other of the Agent’s Rights and Remedies or of any default or
remedy hereunder or thereunder. No exercise of any of the Agent’s Rights and
Remedies and no other agreement or transaction of whatever nature entered into
between the Agent and: any of the Facility Guarantors; and the Borrower; and/or
any such other Person at any time shall preclude any other exercise of the
Agent’s Rights and Remedies. No waiver by the Agent of any of the Agent’s Rights
and Remedies on any one occasion shall be deemed a waiver on any subsequent
occasion, nor shall it be deemed a continuing waiver. All of the Agent’s Rights
and Remedies, and all of the Agent’s rights, remedies, powers, privileges, and
discretions under any other agreement or transaction with any of the Facility
Guarantors, the Borrower, or any such other Person, shall be cumulative and not
alternative or exclusive, and may be exercised by the Agent at such time or
times and in such order of preference as the Agent in its sole discretion may
determine.
     Copies and Facsimiles: This instrument and all documents which have been or
may be hereinafter furnished by any of the Facility Guarantors to the Agent or
any other Secured Party may be reproduced by the Agent or by that Secured Party
by any photographic, microfilm, xerographic, digital imaging, or other process.
Any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business). Any facsimile which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
so admissible in evidence as if the original of such facsimile had been
delivered to the party which or on whose behalf such transmission was received.
     Choice of Laws: This instrument shall be governed, construed, and
interpreted in accordance with the laws of the State of Ohio, without giving
effect to principles of conflicts of laws thereof.
     Consent to Jurisdiction:

-5-



--------------------------------------------------------------------------------



 



     (a) Each of the Facility Guarantors agrees that any legal action,
proceeding, case, or controversy against any of the Facility Guarantors with
respect to this Guaranty or otherwise may be brought in the courts of Franklin
County, Ohio or in the United States District Court, District of Ohio, sitting
in Columbus, Ohio, as the Agent may elect in the Agent’s sole reasonable, good
faith discretion. By execution and delivery of this Guaranty, each of the
Facility Guarantors, for itself and in respect of its property, accepts,
submits, and consents generally and unconditionally, to the jurisdiction of the
aforesaid courts.
     (b) Each of the Facility Guarantors WAIVES any objection based on forum non
conveniens and any objection to venue of any action or proceeding instituted
hereunder.
     (c) Nothing herein shall affect the right of the Agent to bring legal
actions or proceedings in any other competent jurisdiction.
     (d) Each of the Facility Guarantors agrees that any action commenced by any
of the Facility Guarantors asserting any claim or counterclaim arising under or
in connection with this Guaranty shall be brought solely in the courts of
Franklin County, Ohio or in the United States District Court, District of Ohio,
sitting in Columbus, Ohio, and that such Courts shall have exclusive
jurisdiction with respect to any such action unless the Agent shall have brought
a legal action or proceeding in another jurisdiction.
     Broad Scope of Guaranty: It is the intention of each of the Facility
Guarantors that the provisions of the within Guaranty and indemnification be
liberally construed to the end that the Agent and each other Secured Party may
be put in as good a position as if the Borrower had promptly, punctually, and
faithfully performed all Liabilities and that each of the Facility Guarantors
had promptly, punctually, and faithfully performed hereunder.
     Severability: Any determination that any provision herein is invalid,
illegal, or unenforceable in any respect in any instance shall not affect the
validity, legality, or enforceability of such provision in any other instance
and shall not affect the validity, legality, or enforceability of any other
provision contained herein.
     Right of Set-Off: Any and all deposits or other sums at any time credited
by or due to any Facility Guarantor from the Agent or any other Secured Party or
any Participant or from any Affiliate of any of the foregoing, and any cash,
securities, instruments or other property of any of the Facility Guarantors in
the possession of any of the foregoing (other than in Exempt DDA accounts),
whether for safekeeping or otherwise (regardless of the reason such Person had
received the same), shall at all times constitute security for all Liabilities
and for any and all obligations of each of the Facility Guarantors to the Agent
and such Secured Party or any Participant or such Affiliate and may be applied
or set off against the Liabilities and against such obligations at any time,
whether or not such are then due and whether or not other collateral is then
available to the Agent or other Secured Party or Participant, (a) after the
occurrence and during the continuance of an Event of Default, or (b) after the
service of process upon the Agent or any other Secured Party or any Participant
seeking to attach, by trustee, mesne, or other process, any funds of any
Facility Guarantor on deposit with, or assets of any Facility Guarantor in the
possession of, the Agent or such other Secured Party or such Participant, in
excess of Five Hundred Thousand Dollars ($500,000.00).

-6-



--------------------------------------------------------------------------------



 



     Termination: The obligations of each of the Facility Guarantors hereunder
shall remain in full force and effect as to all Liabilities, without regard to
any reduction of the Liabilities (other than on account of payments made
pursuant to this Guaranty) until the earlier of (a) ten (10) days following the
actual receipt by the Administrative Agent at its main office (presently
National City Business Credit, Inc., 2300 Crown Colony Drive, Suite 202, Quincy,
Massachusetts 02169) of written notice signed by each of the Facility Guarantors
of the termination thereof or (b) the delivery of written notice of termination
dated and signed by a duly authorized officer of the Agent, which notice of
termination includes specific reference to this provision. No termination hereof
shall affect any Liability in existence or outstanding ten (10) days following
the date of such actual receipt or delivery (including, without limitation,
those which are contingent or not then due and those which arise out of any
check, draft, item, or paper which was made, executed, or drawn prior to the
expiration of such ten (10) days, even if received by the Agent thereafter) nor
any which arises out of any continuing commitment or obligation of the Secured
Parties to provide loans, advances, and financial accommodations to or for the
account of the Borrower, nor any obligation of any of the Facility Guarantors
hereunder, including, without limitation, any which by its terms includes any of
the Liabilities of a contingent nature (including, without limitation, the
indemnification provided for herein). This Guaranty shall continue to be
effective or, if previously terminated, shall be automatically reinstated,
without any further action, if at any time any payment made or value received
with respect to a Liability is rescinded or must otherwise be returned by the
Secured Parties upon the insolvency, bankruptcy or reorganization of any of the
Facility Guarantors, or otherwise, all as though such payment had not been made
or value received.
     Miscellaneous: Each of the Facility Guarantors represents and certifies
that, prior to the execution of this Guaranty, that Person had carefully read
and reviewed all of the provisions of this Guaranty and had been afforded an
opportunity to consult with counsel independently selected by that Person. Each
of the Facility Guarantors further represents and certifies that such Person has
freely and willingly executed this Guaranty with full appreciation of the legal
effect of this Guaranty. Each of the Facility Guarantors recognizes that the
titles to the paragraphs of the within Guaranty are for ease of reference; are
not part of this Guaranty; and do not alter or affect the substantive provisions
hereof.
     Waiver of Jury Trial: Each of the Facility Guarantors makes the following
waiver knowingly, voluntarily, and intentionally, and understands that the Agent
and each other Secured Party, in the establishment and maintenance of their
relationship with the Borrower and each of the Facility Guarantors, is relying
thereon. EACH OF THE FACILITY GUARANTORS WAIVES THE RIGHT TO A JURY IN ANY TRIAL
OF ANY CASE OR CONTROVERSY IN WHICH THE AGENT OR ANY OTHER SECURED PARTY IS OR
BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE
AGENT OR ANY OTHER SECURED PARTY OR IN WHICH THE AGENT OR ANY OTHER SECURED
PARTY IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF,
OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN ANY OF THE FACILITY
GUARANTORS, THE BORROWER, OR ANY OTHER PERSON, AND THE AGENT AND EACH OTHER
SECURED PARTY LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE
OR CONTROVERSY.

-7-



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY BLANK]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Facility Guarantors have duly executed this
Guaranty under seal as of the day and year first above written.

              FACILITY GUARANTORS:   RETAIL VENTURES, INC.    
 
           
 
  By:        
 
  Name:  
 
James A. McGrady    
 
  Title:   Executive Vice President, Chief Financial Officer, Treasurer and
Secretary    
 
                RETAIL VENTURES SERVICES, INC.    
 
           
 
  By:        
 
           
 
  Name:   James A. McGrady    
 
  Title:   Executive Vice President, Chief Financial Officer, Treasurer and
Secretary    
 
                RETAIL VENTURES IMPORTS, INC.    
 
           
 
  By:        
 
           
 
  Name:   James A. McGrady    
 
  Title:   Executive Vice President, Chief Financial Officer, Treasurer and
Secretary    
 
                RETAIL VENTURES LICENSING, INC.    
 
           
 
  By:        
 
           
 
  Name:   James A. McGrady    
 
  Title:   Executive Vice President, Chief Financial Officer, Treasurer and
Secretary    

Signature Page to Guaranty

-9-



--------------------------------------------------------------------------------



 



SCHEDULE I*
Facility Guarantors
Retail Ventures, Inc.
Retail Ventures Services, Inc.
Retail Ventures Imports, Inc.
Retail Ventures Licensing, Inc.
Schedule I to Guaranty
* Supplemented effective April 21, 2009 to add FB Services LLC and FB Leasing
Services LLC as Facility Guarantors.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Secured Parties

      Secured Party   Capacity
National City Business Credit, Inc.
  Administrative Agent
Collateral Agent
Revolving Credit Lender
SwingLine Lender
 
   
National City Bank
  Issuer
 
  Lead Arranger
 
   
Any other Revolving Credit Lender which may now or hereafter become party to the
Second Restated Loan Agreement
   
 
   
Any other Person to whom the Liabilities are owing, including, without
limitation, any Affiliate of the Agent who provides any service or accommodation
to, or for the account of, the Borrower pursuant to any Loan Document, including
cash management services, Hedge Agreements and the issuances of L/C’s
   

Schedule II to Guaranty

 